 


109 HRES 321 IH: Expressing the sense of the House of Representatives that the United States should support the regionally balanced expansion of the membership of the United Nations Security Council.
U.S. House of Representatives
2005-06-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
IV 
109th CONGRESS
1st Session
H. RES. 321 
IN THE HOUSE OF REPRESENTATIVES 
 
June 15, 2005 
Mr. Leach submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Expressing the sense of the House of Representatives that the United States should support the regionally balanced expansion of the membership of the United Nations Security Council. 
 
Whereas since its inception in 1945, the United Nations Security Council has had five permanent members (presently the People’s Republic of China, France, Russia, the United Kingdom, and the United States); 
Whereas, in the sole enlargement of membership of the Security Council to date, the number of non-permanent Security Council members elected by the United Nations General Assembly for two-year terms was increased from six to ten in 1965; 
Whereas affirmative Security Council decisions on substantive matters require nine votes, including the concurring votes of all five permanent Security Council members; 
Whereas since the formation of the Security Council, the threats and challenges to international peace and security have changed, as has the distribution of power among nations; 
Whereas the current Security Council does not include a permanent member from either Africa or Latin America; 
Whereas the implementation of Security Council decisions sometimes requires extensive military, financial, and political involvement by states not sitting on the Security Council, and some past Security Council decisions have lacked the resources and political determination necessary to credibly implement them; 
Whereas the Security Council should be expanded and reformed to increase its effectiveness, credibility, and capacity to act in the face of threats to international security; and 
Whereas, as advocated by the December 2004 report of the United Nations High-level Panel on Threats, Challenges and Change, expansion and reform of the Security Council should (1) increase the involvement in decisionmaking of countries that contribute most to the United Nations, financially, militarily, and diplomatically, (2) bring into the decisionmaking process countries more representative of the broader United Nations membership, especially of the developing world, (3) not impair the effectiveness of the Security Council, and (4) increase the democratic and accountable nature of the Security Council: Now, therefore, be it 
 
That it is the sense of the House of Representatives that the United States should support the regionally balanced expansion of the membership of the United Nations Security Council, which would include the addition of Japan, the Republic of India, the Federal Republic of Germany, the Federative Republic of Brazil, and an appropriate African country as permanent members without veto authority. 
 
